YILLANTI, Judge. Marisela Perera appeals the final judgment of foreclosure entered in favor of Nationstar Mortgage, LLC, contending that Nationstar failed to prove at trial that its predecessor-in-interest had standing to bring the foreclosure action when it filed the initial complaint. Because Nationstar’s appellate counsel1 has correctly and commendably conceded error, we find no need to address the standing issue further. Accordingly, we reverse the final judgment of foreclosure and remand for entry of an involuntary dismissal. Reversed and remanded for dismissal. LaROSE, C.J., and LUCAS, J., Concur.  . Appellate counsel was not trial counsel below.